Mr. Justice Aldeey
delivered the opinion of the court.
The appellee is the owner of a certain house and lot. The house has two doors in the lower story and three windows in the upper story at a distance of less than two meters from the house and lot of the plaintiff, who prayed for judgment to the effect that the said doors and windows should be closed. The court adjudged that within a reasonable time the defendant should close the windows in the upper story of the house or erect a wall on the boundary line between his property and that of the plaintiff of sufficient height to obstruct the view over the plaintiff’s property, but dismissed the complaint as regards the doors in the lower story, imposing the costs upon the defendant. From that part of the judgment referring to the doors in the lower story of the house the plaintiff took the present appeal.
Section 589 of the Civil Code provides that windows *75with direct views, or balconies or any similar openings projecting over the tenement of a neighbor shall not be made if there is not a distance of two meters between the wall in which they are bnilt and the said property. As this statute is prohibitive it mnst be construed strictly; therefore, as it only prohibits windows with direct views, balconies or other similar openings, it can not be extended to include the doors opened in the lower story of the house, as the appellant maintains.
In commenting on this statute, the equivalent of section 582 of the Spanish Civil Code, Manresa expresses himself as follows:
“There have been discussions as to whether the provision is applicable to the opening of a door, that is, whether the owner of a building is bound by the provisions of sections 582 and 583 in opening a door in his own wall and upon his own land, for instance, at a distance of one or one and a half meters. Section 582 has no reference whatever to the opening of a door, whose object is not to give views. The jurisprudence of the French and Italian courts has decided the question in the sense indicated.” 4 Manresa, 4th edition, 804.
This Supreme Court held in the case of Rabell v. Rodríguez, 24 P.R.R. 526, that it was not the intention of the Legislature to include doors among windows, balconies and other similar projections enumerated in section 589 of the Civil Code, for if so it would have said so clearly without leaving the matter to deduction.
The judgment appealed from must be affirmed.